DETAILED ACTION
	The receipt is acknowledged of applicants’ preliminary amendment filed 12/08/2020; and IDS filed 03/08/2021.

	Claims 1-9 are pending and subject of this office action.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
To satisfy the Written description requirement, applicant must convey with reasonable clarity to one skilled in the art, as of the filing date that applicant were in Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").	
To satisfy the written description requirement, the applicant does not have to utilize any particular form of disclosure to describe the subject matter claimed, but the description must clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed. Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed.Cir.2008) (quoting In re Alton, 76 F.3d 1168, 1172 
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed.Cir. 2005). The requirement serves a teaching function, as a quid pro quo in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time. (Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 922 (Fed.Cir.2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970 (Fed.Cir.2002)).  A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void; Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed.Cir.2000).  The purpose of the written description requirement] is to ensure that the scope of the right to exclude and does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods,"). Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of Id. (citing Hyatt v. Boone, 146 F.3d 1348, 1353 (Fed.Cir. 1998)).  
Applicant has failed to provide any written description for “natural polymers derived from non-living body”, “neutralized products of oxidized cellulose”, and “neutralized products of oxidized regenerated cellulose” in the instant specification. As such, it is not apparent that Applicant was actually in possession of, and intended to use, within the context of the present invention, any natural polymers derived from non-living body, any neutralized products of oxidized cellulose, and any neutralized products of oxidized regenerated cellulose.
A genus such as “natural polymers derived from non-living body”, “neutralized products of oxidized cellulose”, and “neutralized products of oxidized regenerated cellulose” can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not specifically define what constitutes a representative number of species, courts have indicated what does not constitute same. See, e.g., In re Gostelli, 10 USPQ 2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two compounds within a subgenus did not adequately describe such subgenus. 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Drake (US 6,060,461, IDS filed 03/08/2021).
Claim 1 is directed to a powder aggregate for hemostasis, wherein the powder aggregate is
obtained by combining powder of biocompatible hemostatic material with a binder, and has a
porosity ratio of from 1% to 50%.

Drake discloses topically applied hemostatic composition, system and article for enhancement of blood clotting. The reference discloses biotolerable, i.e. biocompatible, porous particulates comprising (abstract; col.3, lines 37-62, col.5, lines 55-60). The particles may generally have a size of from about 1 to 1000 micrometers, or 1 to 500 micrometers, but the size may be varied by one ordinarily skilled in the art to suit a particular use or type of patient and depending on the ability of a carrier to support the particles with their optional selection of sizes. Examples of specific materials useful in the practice of the present invention comprise porous materials from within the classes of polysaccharides, cellulose, polymers (natural and synthetic), starch, etc. The polysaccharides are preferred because of their ready availability and modest cost. All of the useful materials must be porous enough to allow blood liquid and low molecular weight blood components to be adsorbed onto the surface and/or absorbed into the surface of the particles (col.4, lines 38-65). The particles can be produced in a fluidized bed, and aggregated together by a binder to get the desired particle size (col.5, lines 20-29, 37-39). The particles have porosity of 5-75% (col.6, lines 63-65; claim 30). The particles can be contained in a system such as spray, film or sheet (col.4, lines 1-10; col.6, lines 1-5).
Regarding claim 1, Drake discloses hemostatic aggregate for hemostasis comprising biocompatible material and binder and having porosity of 5-75%.
Regarding claim 3, Drake discloses and preferred polysaccharide as a biocompatible hemostatic material.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Drake in view of the article by Wang et al. (“Absorbable Hemostatic aggregate”, IDS filed 03/08/2021).

Applicant Claims 
Applicant’s  claim 2 recites that  aggregate has particle size with D50 from 80-300 µm and D90 from 200 to 700 µm.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

The teachings of Drakes are previously discussed under 102 rejection above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

	While Drake teaches particle sizes of the aggregate from 1-1000 µm, the 
Wang teaches hemostatic powder aggregate of oxidized regenerated cellulose that is more effective blood coagulant than non-aggregated powder. The aggregated powder has particle size distribution so that the particles have D50 of 178 µm and D90 of 307 µm (see the entire document, and in particular paragraph 3.1).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide hemostatic aggregate powder comprising polysaccharide and binder as taught by Drake, and adjust the size of the aggregate to have particle size distribution taught by Wang of D50 of 178 µm and D90 of 307 µm. One would have been motivated to do so because Wang teaches aggregate having this particle size distribution is more effective blood coagulant than non-aggregated powder. One would reasonably expect formulating hemostatic aggregate powder comprising polysaccharide and binder having particle size distribution of D50 of 178 µm and D90 of 307 µm wherein the aggregate is more hemostatic than the non-aggregated powder. 
Regarding the particle size distribution of the aggregate claimed by claim 2, the reference teaches values falling within the claimed values. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the .

Claims 1, 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Drake in view of Looney et al. (US 2006/0233869, currently cited on PTO 892).

Applicant Claims 
Applicant’s  claim 4 recites the binder is one or more selected from the group consisting of cellulose material, polyvinylpyrrolidone, polyvinyl alcohol (PVA), starch and polyethylene oxide (PEO), and claim 5 recites the cellulose binder material is selected from salts of carboxymethyl cellulose, hydroxyethyl cellulose, hydroxypropyl methyl cellulose and combinations thereof.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

The teachings of Drakes are previously discussed under 102 rejection above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

	While Drake teaches binder for form the aggregate, the references does not teach specific binders as claimed by claims 4 and 5.
Looney teaches hemostatic material comprising polysaccharide powder and binder used to form the powder into foam aggregate, i.e. porous aggregate. The 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide hemostatic aggregate powder comprising polysaccharide and binder as taught by Drake, and use salts of carboxymethyl cellulose taught by Looney as a binder. One would have been motivated to do so because Looney teaches such aggregate of polysaccharide and binder possess physical and chemical properties useful for hemostatic devices. One would reasonably expect formulating hemostatic devices comprising aggregate powder comprising polysaccharide and salts of carboxymethyl cellulose binder. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 3, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Drake in view of the article by Dadkhah (“Influence of porous variation on internal particle structure in spray fluidized bed agglomeration”, currently cited on PTO 892, and copy is provided).

Applicant Claims 
Claim 6 recites the amount of binder is 0.1 to 5% by weight. Claim 7 recites a method for preparing powder aggregate for hemostasis, comprising: spraying a binder solution to powder of biocompatible hemostatic material to form powder aggregate having a porosity ratio of from 1% to 50%. Claim 8 further recites the powder aggregate is formed by spraying the binder solution to the powder of biocompatible hemostatic material while fluidizing the powder of biocompatible hemostatic material by using fluidized bed granulation technique.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

The teachings of Drakes are previously discussed under 102 rejection above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

	While Drake teaches binder for form the aggregate, and teaches powder is produced by fluidized bed technique, the references does not teach amount of binder as claimed by claim 6, or spraying the binder on the powder as claimed by claim 7, or spraying the binder while fluidizing the powder on fluidized bed as claimed by claim 8.
Dadkhah teaches process for producing aggregate by spraying solution of a binder of hydroxypropyl methyl cellulose on porous particles while being fluidized on fluidized bed to form the aggregate and to control properties of the aggregate. The process is suitable for pharmaceuticals. The binder weight in the aggregate is 2-10% 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide hemostatic aggregate powder comprising polysaccharide and binder as taught by Drake, and use 2-10% binder solution to spray the particles while fluidizing the powder on fluidized bed as taught by Dadkhah. One would have been motivated to do so because Dadkhah teaches such a process is suitable to form aggregate for pharmaceutical industries and to control properties of the aggregate. One would reasonably expect formulating hemostatic aggregate powder comprising binder produced by spraying the binder to the particles while fluidized on fluidized bed. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./